Citation Nr: 1401381	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  12-05 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from January 1951 to January 1953.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Houston, Texas, Regional Office (RO) which, in pertinent part, denied service connection for a back disorder.  This case was previously before the Board in August 2013.  The Board remanded the matter to obtain a VA examination and opinion as to the etiology of the Veteran's back disorder.  The case was returned to the Board for appellate consideration.  

For the reasons discussed below, the Board finds that there has not been substantial compliance with the directives of the August 2013 remand.  An additional remand is required to comply with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran testified via video conference from the San Antonio, Texas, Regional Office before the undersigned Veterans Law Judge at a hearing held in May 2013.  A review of the Virtual VA paperless claims processing system reveals that the system includes documents, including the hearing transcript, that relate to, and have been considered as part of, the present appeal.  Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a back disorder.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).

Pursuant to the August 2013 Board Remand, the Veteran was afforded a VA back examination in October 2013.  When VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The August 2013 Board Remand specifically ordered the examiner, for purposes of his opinion, "to assume that the in-service incident described by the Veteran, that he slipped and fell while unloading equipment from a truck, occurred as stated."  As noted by the Veteran's representative in his December 2013 post-remand brief, the examiner failed to follow this order.  In finding that the Veteran's back disability was less likely than not incurred in or caused by active service, the examiner opined that the "Veteran provides history of a 1951 lifting injury in Germany . . . there is no record to support his contention."  

The October 2013 VA medical opinion is inadequate, as the examiner did not follow the Board's order to assume that the in-service slip and fall occurred.  In fact, the examiner partly based his opinion on the absence of a record demonstrating such an injury.  As the examiner did not accept the in-service slip and fall as having occurred, there was not substantial compliance with the August 2013 Board Remand.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision.  Id.  Therefore, pursuant to Stegall, the case must again be remanded for compliance with the August 2013 Board Remand, and an adequate medical opinion accompanied by a complete rationale which accepts the in-service slip and fall as having occurred must be obtained.

A pre-induction physical dated September 1950 conveyed that the Veteran had a "history of backache with very mild limitation of motion; not disqualifying."  The Veteran has denied that his back was bothering him pre-service, and he has also denied that the September 1950 pre-induction examination report is his.  At the time of the January 1951 pre-induction examination, the clinical evaluation of the spine was normal.  Therefore, no pre-existing back disability was noted at entry and the Veteran is presumed sound at entrance in January 1951.
  
Further, in his September 2013 statement in support of claim, the Veteran conveyed that he believed VA was in receipt of his Austin, Texas pain clinic medical records, and various other private medical records.  The Veteran asked VA to contact him in the event these documents were not of record.  It does not appear that VA received the medical documentation discussed in the September 2013 statement.  There is also no indication that the Veteran was informed that VA was not in possession of these documents.  These records may be beneficial to deciding the Veteran's claim. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide information as to all post-service treatment of his back.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2013).

2.  Then return the Veteran's record to the examiner who conducted the October 2013 VA back examination for an addendum opinion.  If the examiner is not available, another appropriate examiner may be chosen to provide the opinion.

All relevant medical records should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the addendum opinion.  Examination of the Veteran is not required.  If the examiner determines that an examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified back disorder had its onset during active service or is otherwise related to active service.  

For purposes of the opinion, the examiner is to assume that the in-service incident described by the Veteran, that he slipped and fell while unloading equipment from a truck, occurred as stated.

A clear rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

3.  After the requested addendum opinion has been provided, the opinion should be reviewed to ensure that it is in compliance with the directives of this Remand.  The opinion should be returned to the examiner if it is deficient in any manner.

4.  Then readjudicate the Veteran's appeal.  If the benefit sought remains denied, the Veteran should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



